DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Species I (Claims 1-14) in the reply filed on May 6, 2022, is acknowledged.
3.	Claims 15-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 6, 2022.

Priority
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), which papers have been placed of record in the file.  

Information Disclosure Statement
5.	Information disclosure statements (IDS), submitted June 25, 2020; November 9, 2021; and, May 4, 2022, have been received and considered by the examiner. 

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1, 9 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goto et al. (US 2001/0046624 A1).
With regard to Claim 1, Goto et al. disclose in Figures 1-5 and 7, a battery pack, called a battery module (1), comprising: a cell block, called a battery case (2), including a group of battery cells (9) electrically connected to each other (paragraph 0025); and a detector, called a cell control unit accommodating portion (32), on a lateral surface of the cell block (2), the detector (32) including an insulative body, called a side cover (8B), a voltage detection lead (18), and a temperature detection lead which includes a thermistor (30), wherein: the insulative body (8B) faces an outer peripheral surface of a first battery cell (9), the outer peripheral surface being exposed at the lateral surface of the cell block (2), and the voltage detection lead (18) and the temperature detection lead (30) are at least partially surrounded and fixed by the insulative body (8B) (paragraph 0031). 
With regard to Claim 9, Goto et al. disclose in Figure 7, wherein: the detector (32) includes a thermistor chip (30) on the insulative body (8B), the temperature detection lead extends from the thermistor chip (30) between the outer peripheral surface of the first battery cell (9) and the insulative body (8B), and the temperature detection lead includes a connection end exposed at an upper end of the insulative body (8B) for connection with a circuit board (17) on the cell block (2) (paragraph 0031). 
With regard to Claim 12, Goto et al. disclose in Figures 1-7, a circuit board (17) on the cell block (2); and a connector (not shown) configured to connect connection ends of the voltage detection lead (18) and the temperature detection lead (30) to the circuit board (17) (paragraphs 0037-0038). 
With regard to Claim 13, Goto et al. disclose in Figures 1-7, a cooling plate, called unit supporting ribs (not shown) which inherently allow air circulation and inherent cooling, between the cell block (2) and the circuit board (17), wherein the connector (not shown) is connected to the circuit board (17) and inherently bypasses around the cooling plate or unit supporting ribs in order to make a connection to the circuit board (paragraph 0031). 
With regard to Claim 14, Goto et al. disclose in Figure 7, wherein the insulative body (8B) includes a facing surface having a concave shape complementary to the outer peripheral surface of the first battery cell (9) (paragraphs 0032, 0037).

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (US 2001/0046624 A1), as applied to Claims 1, 9 and 12-14 above.
With regard to Claim 2, Goto et al. disclose in Figures 1, 3 and 7, the battery pack in paragraph 8 above, including wherein the cell block (2) has a pair of long lateral surfaces, including upper cover (4), middle cover (5) and lower cover (6), and a pair of short lateral surfaces, including side cover (A7) and side cover (8B), the pair of long lateral surfaces (4, 5, 6) and pair of short lateral surfaces (A7, 8B) surrounding and being tangent to outer peripheral surfaces of the battery cells (9), and the detector (32) is on a short lateral surface (8B) of the pair of short lateral surfaces of the cell block (2) (paragraph 0026). Goto et al. do not specifically disclose wherein the detector is on a long lateral surface of the pair of long lateral surfaces of the cell block.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to form the detector on a long lateral surface of the pair of long lateral surfaces of the cell block, since it has been held in the art that rearranging parts of an invention involves only routine skill in the art.  See MPEP 2144.04 (VI).
With regard to Claim 3, Goto et al. disclose in Figure 5, the battery pack in paragraph 8 above, including tab plates, called bus bars (16), arranged along the pair of short lateral surfaces (A7, 8B) of the cell block (2), the tab plates (16) electrically connecting the group of battery cells (9) to each other (paragraph 0036).  Goto et al. do not specifically disclose tab plates arranged along the pair of long lateral surfaces of the cell block. However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to arrange the tab plates along the pair of long lateral surfaces of the cell block, since it has been held in the art that rearranging parts of an invention involves only routine skill in the art.  See MPEP 2144.04 (VI).

13.	Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (US 2001/0046624 A1), as applied to Claims 1, 9 and 12-14 above, and in further view Geshi et al. (US 2016/0181579 A1).
With regard to Claim 4, Goto et al. disclose the battery pack in paragraph 8 above, including the detector (32) facing the first battery cell (9), but do not specifically disclose wherein battery cells, which are arranged along the long lateral surface of the cell block with the outer peripheral surfaces of the battery cells being adjacent to each other, are in a zigzag pattern such that the battery cells are alternately at relatively inward positions and relatively outward positions with respect to the long lateral surface of the cell block, the first battery cell is at a relatively inward position with respect to the long lateral surface of the cell block. 
Geshi et al. disclose in Figure 3, a battery module (40) formed by connecting a plurality of battery cells (2) in parallel and arranged in a staggered (zigzag) format in which the first battery cell is at a relatively inward position with respect to the long lateral surface of the cell block (paragraphs 0022-0025).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the battery pack of Goto et al. to include arranging the battery cells along the long lateral surface of the cell block with the outer peripheral surfaces of the battery cells being adjacent to each other, are in a zigzag pattern such that the battery cells are alternately at relatively inward positions and relatively outward positions with respect to the long lateral surface of the cell block, the first battery cell is at a relatively inward position with respect to the long lateral surface of the cell block, because Geshi et al. teach that the staggered or zigzag arrangement of the battery cells allows for obtaining a predetermined capacity and minimizes clearances between adjacent batteries (paragraphs 0024-0025).
With regard to Claim 5, Goto et al. disclose in Figure 7, wherein the voltage detection lead (18) and the temperature detection lead (30) extend vertically side by side in a lengthwise direction of the first battery cell (9) (paragraphs 0031, See Figure). 
With regard to Claim 6, Goto et al. disclose in Figures 7-8, wherein the voltage detection lead (18) includes: a detection end on an end of the voltage detection lead (18) and exposed at a lower end of the insulative body to form a voltage detection position at a lower portion of the cell block (2) and being attached to busbar (16) in side cover (A7) (paragraph 0037); and a connection end on another end of the voltage detection lead (18) and exposed at an upper end of the insulative body (8B) for connection with a circuit board (17) on the cell block (2) (paragraph 0037; See Figures). 
With regard to Claim 7, Goto et al. disclose in Figures 7-8, wherein the detection end of the voltage detection lead (18) makes conductive contact with one of the tab plates (16) that is electrically connected to the first battery cell (9) (paragraph 0037; See Figures). 
With regard to Claim 8, Goto et al. disclose in Figures 7-8, wherein the detection end of the voltage detection lead (18) is closer to a battery cell (9) that is adjacent to the first battery cell (9) than it is to the first battery cell (9) (paragraph 0037; See Figures).

14.	Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (US 2001/0046624 A1), as applied to Claims 1, 9 and 12-14 above, and in further view Yoo (US 2012/0121939 A1).
With regard to Claim 10, Goto et al. disclose the battery pack in paragraph 8 above, including wherein the detector (32) includes a thermistor chip (30) on the insulative body (8B) such that the thermistor chip (30) is between the outer peripheral surface of the first battery cell (9) and the insulative body (8B) (paragraph 0031; See Figure 7). Goto et al. do not specifically disclose wherein the insulative body includes a pressing portion configured to locally press the thermistor chip toward the outer peripheral surface of the first battery cell. 
Yoo discloses in Figure 1, a secondary battery pack including a protection circuit module (100) (considered the insulative body of a detector) including a thermistor (300) and at least one bare cell (200) electrically connected to the protection circuit module (100), the thermistor (300) may include a temperature sensor and closely contacts an external surface of the bare cell (200) between the protection circuit module (100) and the bare cell (200) (paragraph 0042). Yoo discloses in Figures 3A and 3B, wherein the thermistor (300) includes a supporting body (340), a conductive connection part (320), a temperature sensor (330), and a pair of terminals (310), and wherein the elastic body (340) is formed of an elastic material that is contactable by external force and can enable the thermistor (300) to be more attached to the bare cell (200) elastically (or by locally pressing the thermistor chip toward the outer peripheral surface of the first battery cell) (paragraphs 0046-0050). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the battery pack of Goto et al. to include the insulative body having a pressing portion configured to locally press the thermistor chip toward the outer peripheral surface of the first battery cell, because Yoo teaches that this configuration allows for a stable structure that is not easily detached (paragraph 0046).
With regard to Claim 11, Yoo discloses wherein the pressing portion, or elastic body (340), is insertable in a direction toward the outer peripheral surface of the first bare cell (200) from an outer surface of the protection circuit module (100), or insulative body, which is opposite the outer peripheral surface of the bare battery cell (200) (paragraphs 0042-0050). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the battery pack of Goto et al. to include the pressing portion being insertable in a direction toward the outer peripheral surface of the first battery cell from an outer surface of the insulative body, which is opposite the outer peripheral surface of the first battery cell, because Yoo teaches that this configuration allows for a stable structure that is not easily detached (paragraph 0046).

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725